Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a 371 of PCT/JP2018/046717 (filed 12/19/18), which application claims priority to JP 2017-246809 (filed 12/22/17).
	The Preliminary Amendment filed 06/16/20 (claims and Abstract of the Disclosure) is entered.
	Claims 1-4 are pending.
	The IDS filed 06/16/20 has been considered.  An initialed copy accompanies this action. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or by applicant on form PTO-892, they have not been considered.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Nagai WO 2017/130812, Yasuda 2008/0237547, Inaba et al 2009/0140218, or Yukinobu US 2010/0247810.
Note that US 2019/0035513 is referenced below as the US English language equivalent to WO 2017/130812.
Nagai ‘812 discloses an electroconductive composition which comprises: a surface-treated copper powder (AB) comprising a copper powder (A) and an ascorbic acid derivative (B) adherent to the surface thereof; a binder resin (C); and a dispersant (D) having an acidic group (Abstract).  The reference specifies photo-sintering (photo irradiation) with a xenon lamp after deposition onto substrate material (0129; 0131), and additionally teaches the use of a thermal press or heated roller 
Yasuda 2008/0237547 discloses transparent conductive material contains a conductive particle, a polyfunctional compound, and an organic compound having a side chain including an ester group, while the ester group is expressed by --COOR, where R is a substituted or unsubstituted alkyl group having a carbon atom number of 2 or greater (Abstract).  The reference specifies photo-sintering (photo irradiation) after deposition onto substrate material (0072; 0086), and additionally teaches the use of a sheet or roll press to apply compression (e.g. 1000N/mm) prior to firing (0068; 0084).  As discussed above, the compression treatment is inherent “…in a thickness direction”.  Note that the same compression techniques as disclosed in the instant specification (i.e. roll press or hydraulic press) are utilized in the reference (see specification para 0015 and 0033).  The reference specifically or inherently meets each of the instantly claimed limitations.

US 2010/0247810 discloses flexible transparent conductive film includes a base film 1, and a first transparent conductive layer 2a formed by a vapor deposition method and a second transparent conductive layer 3a formed by a coating method, these layers being laminated in the described order or in order reversed thereto on the base film 1, wherein the first transparent conductive layer 2a mainly includes a conductive oxide, the second transparent conductive layer 3a mainly includes conductive oxide fine particles and a binder matrix. The first transparent conductive layer 2a and the second 
The references are anticipatory.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Nagai WO 2017/130812, Yasuda 2008/0237547, Inaba et al 2009/0140218, or Yukinobu US 2010/0247810.
Each of Nagai WO 2017/130812, Yasuda 2008/0237547, Inaba et al 2009/0140218, and Yukinobu US 2010/0247810 are relied upon as set forth above.

However, the examiner submits that the skilled artisan would have to utilize only routine testing in order to arrive at such values.  The reference teach the desirability of compression in order to improve both conductivity and film strength of the coating via coagulation of the particles and increasing film density.  Additionally, the references specify ranges of pressure during compression from 196 to 1000 MPa (see above discussion).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Likewise, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
February 10, 2021